t c memo united_states tax_court o d mckee and estate of anna ruth mckee deceased r ellsworth mckee and jack c mckee co-executors petitioners v commissioner of internal revenue respondent docket no filed date kirk snouffer for petitioners edsel ford holman jr for respondent memorandum opinion hamblen judge respondent determined deficiencies in o d mckee's gift_tax in the amounts of dollar_figure and dollar_figure for the periods ending date and respectively respondent determined a deficiency in anna ruth mckee's decedent gift_taxes in the amount of dollar_figure for the period ending date respondent further determined a deficiency in decedent's estate's federal_estate_taxes in the amount of dollar_figure after concessions the sole issue for decision is whether decedent's_estate may claim as a deduction from the gross_estate certain interest_expenses under sec_2053 unless otherwise indicated all section references are to the internal_revenue_code in effect at the time of decedent's death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated by this reference and the facts contained therein are found accordingly decedent died on date decedent’s residence was in ooltewah tennessee in hamilton county tennessee on the date of her death decedent’s two sons r ellsworth mckee and jack c mckee are the executors of her estate decedent and o d mckee decedent’s surviving_spouse were married at all times relevant hereto in decedent and decedent's spouse acquired mckee foods corporation formally known as mckee baking co the company a closely_held_corporation that sells snack foods nationally under the little debbie trade_name the company holds a significant percentage of the multipack snack cake market in the united_states in the company amended its charter and divided its big_number shares of class a voting_stock into the following three classes of voting_stock big_number shares of class c voting_stock big_number shares of class d voting_stock and big_number shares of class e voting_stock the number of the company's voting shares remained constant through the date of decedent's death and no voting shares were ever sold through that date on date the company and its shareholders executed two stock restriction agreements a stock restriction agreement for shareholders who owned class b nonvoting_stock class b buy-sell_agreement and a stock restriction agreement for class c shareholders class d shareholders and class e shareholders voting_stock buy-sell_agreement these stock restriction agreements as amended have been used to set the maximum sale price for every sale of company stock since their execution the stock restriction agreements contain various limitations on the transferability of the company's stock article iii of each stock restriction agreement allows a shareholder to transfer stock in the company to certain permitted transferees article vii of each agreement contains provisions dealing with the disposition of any of a deceased shareholder’s shares not distributed to permitted transferees in accordance with article iii of each agreement while there are slight differences between article vii of each stock restriction agreement the timing and the amount of payment for shares purchased by the company upon the death of a shareholder are substantially the same under the terms of article vii of each stock restriction agreement in effect on decedent’s date of death an executor of the deceased shareholder whose estate qualified to make a sec_6166 election which allows certain estates to pay all or a portion of their federal estate_tax in installments had two choices with respect to company stock not transferred in accordance with article iii of the agreements if the executor of the deceased shareholder made a sec_6166 election to pay federal estate_tax in installments the executor could offer the shares to the company at such times as the executor determined under section a of the agreements an executor who did not make a sec_6166 election was required to offer all company shares other than shares transferred to permitted transferees to the company within days after the date federal_estate_taxes were due to be paid regardless of whether a sec_6166 election was made if an executor offered shares to the company pursuant to article vii of either agreement the company was required to purchase that number of shares which could be redeemed under sec_303 ie based on the amount of state and federal death taxes and administration_expenses however upon the closing of the initial offer received from an executor the company was required to pay in cash only that portion of the purchase_price which did not exceed the sum of nondeferable federal estate_tax one-tenth of the deferred estate_tax which could have been paid in installments pursuant to sec_6166 state inheritance taxes and administrative expenses_incurred as of the closing date the balance of the purchase_price if any was to be paid_by delivery of a promissory note payable in nine equal annual installments beginning on the first anniversary of the closing date on date the stock restriction agreements were modified by a document entitled amendment to shareholders' agreement and voting_stock agreement these amendments did not alter the terms of either the class b buy-sell_agreement or the voting_stock buy-sell_agreement that dealt with the obligations of the company and the stock transfer procedure triggered by the death of a shareholder on date the company redeemed big_number shares of decedent's class b nonvoting_stock for dollar_figure cash in date the company also declared a for stock_dividend on class b nonvoting shares on date decedent executed her last will and testament which was drafted by her attorney article iv of decedent's will set out specific sources of funds for the payment of debts expenses and taxes and a priority for_the_use_of each source of funds in the payment of decedent's_estate obligations specifically article iv of decedent's will provides that decedent's assets should be used in the following priority property disclaimed by decedent's spouse assets that would have passed to decedent's spouse under articles v and ix of decedent's will decedent's class b nonvoting company shares article viii assets decedent's limited_partnership interests and decedent's class e voting company shares article vii assets decedent incorporated into paragraph of her will the provision of tenn code ann sec repl vol which gave her executors broad powers including the power to obtain loans decedent's will does not mention the stock restriction agreements nor does it mention sec_6166 on january and date decedent made gifts of a total of big_number shares of class b stock and big_number shares of class e stock incurring a gift_tax for of dollar_figure decedent's spouse also made gifts of a total of big_number shares of class b stock and big_number shares of class e stock on the same dates decedent's total gift_tax liability was increased by her election to split these gifts with her spouse 1article vi of decedent's will addressed decedent's limited_partnership interests which the parties treated as worthless as of the date of decedent's death at her death on date decedent owned big_number share of class b nonvoting common_stock of the company class b stock valued at dollar_figure and shares of class e voting common_stock of the company class e stock valued at dollar_figure on the date of decedent’s death the company had big_number outstanding shares of voting common_stock divided as follows big_number shares of class c all owned by r ellsworth mckee big_number shares of class d all owned by jack c mckee and big_number shares of class e stock shares owned by decedent there were also big_number shares of class b stock outstanding both of decedent's executors were officers of the company r ellsworth mckee was the president and chief_executive_officer of the company and jack c mckee served as executive vice president of the company decedent’s surviving_spouse timely filed a disclaimer of all interest in items totaling dollar_figure in value that otherwise would have passed to him under decedent's will decedent's_estate was allowed a marital_deduction for the distribution of the nondisclaimed items totaling dollar_figure to decedent's surviving_spouse all of the disclaimed assets except a reversionary_interest in a_trust reported on schedule f-1 of the estate's federal return were sold and the proceeds were used to help pay decedent’s estate's federal estate_tax and state_death_taxes on date decedent's estate's federal estate_tax_return reported a taxable_estate of dollar_figure including dollar_figure of gift_taxes paid on gifts made within years of decedent's date of death because decedent's estate's obligations were greater than the amount of property disclaimed by decedent's surviving_spouse the parties agree that according to article iv of decedent's will at least a portion of the class b shares would have to be sold to meet decedent's estate's obligations decedent's_estate was entitled to make but did not make an installment_payment election of the federal estate_tax under sec_6166 and approximately percent of decedent’s estate's federal estate_tax liability could have been deferred on the due_date for payment of decedent’s estate's federal estate_tax the statutory interest rate applicable for sec_6166 deferred payments wa sec_11 percent because decedent's_estate qualified for sec_6166 the provisions of article vii of the class b stock buy-sell_agreement and the voting_stock agreement in effect at decedent's death applied to decedent's_estate to the extent that decedent's class b and class e shares did not pass to permitted transferees under article iii of the respective stock restriction agreements under the terms of each of the two agreements in effect at decedent's death an executor of a deceased shareholder to which article vii applied had two choices first the executor could elect under sec_6166 to pay federal estate_tax in installments and thus maintain discretion as to when and how many shares were to be offered to the company at the price dictated by the agreements at the time of purchase second an executor could choose to offer to the company all of the shares not transferred to permitted transferees and the company was obligated to buy the number of the estate's shares necessary to provide funds equal to the amount of state inheritance and federal_estate_taxes and administration_expenses the company’s available cash and loan sources were strained at decedent’s death the company’s total cash outlay for stock redeemed during the fiscal_year ending date was approximately dollar_figure million the company also made capital investments of approximately dollar_figure million for expansion of facilities during the same fiscal_year the company anticipated expenditures of approximately dollar_figure million for the following fiscal_year on date the due_date for payment of decedent’s estate's federal estate and state_death_taxes the executors borrowed dollar_figure from the company in exchange for an unsecured demand note bearing interest pincite percent for a period of days first company loan which produced an interest_expense of dollar_figure all proceeds for the first company loan together with the assets disclaimed by decedent's surviving_spouse were applied towards the payment of decedent's estate's federal estate_tax of dollar_figure and decedent's estate's state_death_taxes of dollar_figure for a total of dollar_figure the executors did not seek approval from the local probate_court with regard to this loan or any other loan they obtained on behalf of decedent's_estate prior to obtaining the first company loan the executors determined that the company's directors and the other class b shareholders agreed with a proposed amendment of the class b buy- sell agreement that would now enable class b shares of a decedent to be pledged to secure a loan to provide funds to pay a decedent's debts expenses and taxes the executors intended to repay the first company loan as soon as the class b buy-sell_agreement could be amended to enable pledging of class b shares in connection with a long-term_loan from a source outside the company under the class b buy-sell_agreement as it existed at the time of decedent's death this was not an option available to the executors the company’s class b and class e shares steadily appreciated in value from on date about month after payment of decedent's estate's federal estate_tax and state_death_taxes the executors other class b shareholders and the company's board_of directors voted to modify the class b buy-sell_agreement to permit a pledge of class b shares to secure a loan to be classified as a permitted transfer on date the executors repaid the first company loan with the proceeds of a loan from provident national assurance co in the amount of dollar_figure with an interest rate of dollar_figure percent per annum provident loan the executors pledged decedent's class b shares to secure the provident loan on date respondent received the estate's timely filed return decedent's_estate claimed a deduction of dollar_figure for interest accrued or paid though date on the first company loan and the provident loan on date respondent also received a form_843 claim_for_refund and request for abatement in which decedent's_estate claimed a refund for overpayment of estate_tax resulting from administration_expenses of dollar_figure for interest_expenses accrued or paid on the provident loan from date though date on date decedent's_estate received in redemption of big_number class b shares dollar_figure in cash from the company which was used to pay principal and interest due on the provident loan on date and income taxes arising out of the redemption of the class b shares on date decedent's_estate borrowed dollar_figure from the company pursuant to a line of credit note second company loan thereafter decedent's_estate repaid the second company loan together with accrued interest of dollar_figure on date the company redeemed big_number shares of class b stock from decedent's_estate paying approximately dollar_figure in cash and delivering a note in the amount of dollar_figure company note the payment schedule and interest terms of the company note were identical to those of the provident loan accordingly the interest_income received by decedent's_estate from the company note exactly offset the interest_expense that decedent's_estate owed on the provident loan decedent's_estate reported on form_1041 u s fiduciary income_tax return a capital_gain of dollar_figure from the redemption of the shares of class b stock on date of which dollar_figure was recognized in the fiscal_year ending date the balance of this capital_gain was recognized in the estate's next fiscal_year form_1041 the total capital_gains_tax paid was dollar_figure on date the company prepaid the company note to decedent's_estate thus enabling decedent's_estate to repay the provident loan decedent's_estate paid a total of dollar_figure in interest on the provident loan decedent's_estate was also assessed a prepayment penalty of dollar_figure under the terms of the provident loan on date decedent's_estate borrowed dollar_figure from the company third company loan no principal payments have been made on this loan interest is payable annually on the third company loan and the first interest payment of dollar_figure was made on date decedent's shares of class e voting_stock were distributed as follows shares were transferred to r ellsworth mckee shares were transferred to jack c mckee shares were transferred to an irrevocable_trust for the issue of r ellsworth mckee shares were transferred to an irrevocable_trust for the issue of jack c mckee and shares were transferred to each of four individual trusts for the benefit of four of decedent's grandchildren the only assets remaining in decedent's_estate as of date were big_number class b shares and approximately dollar_figure in cash decedent's_estate has paid and now claims a total deduction for loan interest_expense of dollar_figure including the provident prepayment penalty of dollar_figure plus any additional interest_expense incurred on the third company loan discussion i administration_expenses under sec_2053 generally sec_2053 authorizes an estate to deduct administration_expenses that are allowable_by_the_law_of_the_jurisdiction in which the estate is being administered sec_20_2053-3 estate_tax regs provides that expenses actually and necessarily incurred are expenses in the collection of assets payments of debts and distribution_of_property to the persons entitled to it as a threshold matter we will look to tennessee law the state where decedent's_estate was administered to determine whether the interest_expenses claimed as administration expense deductions are properly deductible sec_2053 provides in relevant part as follows sec_2053 general_rule --for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts-- for administration_expenses as are allowable by the laws of the jurisdiction whether within or without the united_states under which the estate is being administered 3a deduction is not allowed to the extent the amount of the administration_expenses and other expenses deductible pursuant to sec_2053 exceeds the value at the time of decedent's death of property_subject_to_claims except to the extent such deduction represents amounts paid before the date prescribed for the filing of the estate_tax_return sec_2053 see 57_tc_288 decedent's_estate bears the burden_of_proof on this issue rule a 290_us_111 tenn code ann sec rep vol allows a testator to incorporate by reference in her will the provision of tenn code ann sec paragraph of decedent’s will incorporated tenn code ann sec which provides in part without diminution or restriction of the powers vested in the fiduciary by law or elsewhere in this instrument and subject_to all other provision of this instrument the fiduciary without the necessity of procuring any judicial authorization therefor or approval thereof shall be vested with and in the application of such fiduciary’s best judgment and discretion in behalf of the beneficiaries of this instrument shall be authorized to exercise the powers hereunder specifically enumerated in behalf of the estate borrow money evidence such loans by promissory notes or other evidence_of_indebtedness signed by the fiduciary in the fiduciary’s fiduciary capacity to be binding upon the assets of the estate but not upon the fiduciary in the fiduciary’s individual capacity secure such loans by assigning or pledging personal_property of the estate and repay such loans including principal and interest due thereon in cleveland bank trust co v olsen s w 2d tenn the supreme court of tennessee faced a situation similar to the one herein involving the deductibility for tennessee inheritance_tax purposes of interest_expenses incurred by an estate which borrowed funds to pay taxes and other expenses the estate’s representative did not seek from a probate or other court prior approval for the loans relying instead on the decedent’s incorporation of tenn code ann sec into his will we feel that it is useful to consider in some detail the tennessee supreme court's statements in cleveland bank and trust co in order to fund the cash requirements that were necessary to pay the decedent's debts administration_expenses and death taxes the executor continued decedent’s real_estate operations even though this entailed periodic borrowings to pay the interest debts and taxes to further alleviate the estate’s cash_flow problems the executor paid the death_tax in installments plus interest all of the executor’s actions had been expressly authorized by the incorporation of t c a into the testator’s will id pincite the court in cleveland bank and trust co noted that tenn code ann sec a provides that in determining the net estate subject_to taxes expenses of administration are to be taken into account the court further stated although t c a a does not define allowable expense of administration the general_rule is that an executor is entitled to credit his accounts for expenses necessarily and properly incurred in good_faith in transacting with reasonable care and diligence the business of the estate upon proof of the particular items of expense claimed in accord with the general_rule there is ample tennessee authority that supports the proposition that a court will credit an executor for interest incurred during administration t c a for example specifically authorizes an executor to borrow money and pay interest when the decedent incorporates this provision into his will as the testator did in this case in coffee v ruffin tenn the executor was granted broad powers under the will during the administration of the will the executor borrowed money at usurious rates of interest to prevent a sacrificial sale of the real_estate the court credited the executor for the usurious interest_paid noting the broad discretion conferred upon the executor by the will to borrow money even at usurious rates and to charge the estate with that interest in allen v shanks tenn s w the executor borrowed money without express authorization because the money was used to benefit the estate however the court credited the executor for legal_interest paid on the loan but it refused to credit the usurious percentage of the interest as the coffee and ruffin sic allen courts credited interest as a cost of administration under those circumstances likewise interest should be a proper expense of administration when specifically authorized by the terms of the will as in the present case interest is simply the cost of using money and there should be no differentiation for purposes of deductibility whether the interest is paid on taxes or on money borrowed to pay the taxes 68_tc_74 id pincite emphasis added under tennessee law the incorporation in a will of the statutory power set forth in tenn code ann sec authorizes an executor to borrow funds and provides that a tennessee court will credit an executor for interest necessarily and properly incurred on loans decedent incorporated by reference the provisions contained in tenn code ann sec into her will respondent would distinguish cleveland bank and trust co v olsen supra on the grounds that in that case the incorporation of the statutory power to borrow was not restricted by limiting language in the will in the instant case the incorporation of tenn code ann sec in decedent's will was qualified by the phrase to the extent applicable and except as otherwise amended or modified herein respondent asserts that decedent's will provided a clear statement of how the estate's debts taxes and expenses were to be paid respondent maintains that decedent's detailed payment provisions coupled with the buy-sell_agreement in effect on decedent's date of death specifically prohibited her executors from obtaining loans and that their action in doing so was unauthorized and should not be charged to decedent's_estate the crux of respondent's argument is that decedent must have known that her estate could face large potential obligations for taxes and other liabilities decedent knew that taxes might arise from the inclusion in her taxable_estate of gift_taxes on gifts she made in january and date if she died within years of the gifts decedent was aware that the buy-sell agreements provided a means for the sale of her company stock to obtain funds to pay the liabilities of her estate respondent contends that decedent consequently gave her executors an indirect instruction to elect sec_6166 installment_payment of the taxes because such an election was necessary to conform the terms of the buy-sell agreements with the terms of the will as those terms were understood by decedent we disagree under tennessee law the basic rule in construing a will is that the court shall seek to discover the intention of the testator and will give effect to it unless it contravenes some rule_of law or public policy in re walker s w 2d tenn daugherty v daugherty s w 2d tenn harris v bittikofer s w 2d tenn the testator's intention is to be ascertained from the particular words used in the will itself from the context in which those words are used and from the general scope and purposes of the will read in the light of the surrounding and attending circumstances third natl bank v first american natl bank s w 2d tenn moore v neely s w 2d tenn in applying this cardinal rule it is necessary to look to the entire will and the testator's intent must be ascertained from what the testator has written into the will and not from what some interested_party supposes that the testator intended to do burdick v gilpin s w 2d tenn davis v price s w 2d tenn where a testator expresses a controlling or predominant purpose it is the duty_of the court to effectuate that purpose and construe all subsidiary clauses to bring them into alignment with that purpose moore v neely supra pincite moreover a general intent will prevail over a secondary intent jones v jones s w 2d tenn a will should be so construed to speak as of the date of the testator's death presley v hanks s w 2d tenn ct app citing tenn code ann sec in tennessee technical words used in a will drafted by an attorney are to be given their technical meaning in the absence of a finding of a contrary intent on the part of the testator fariss v bry-block co s w 2d tenn in daugherty v daugherty supra pincite the supreme court of tennessee explained the role of a court in examining the language of a will by stating the basic rule in construing a will is that the court shall seek to discover the intention of the testator and will give effect to it unless it contravenes some rule_of law or public policy that intention is to be ascertained from the particular words used from the context and from the general scope and purpose of the instrument citations omitted the duty_of the court is to expound not create id this court cannot make a different will for her under the guise of construing it sands v fly s w 2d tenn where a testator's intention cannot be given effect because of public policy or certain rules of law it must be given effect as far as possible white v brown s w 2d tenn bell v shannon s w 2d tenn hamilton bank v milligan college s w 2d tenn ct app merchants planters bank v myers s w 2d tenn ct app decedent's will was drafted by an attorney and contains many terms of art there is nothing in the wording of decedent's will in the context in which it was written or in the surrounding and attending circumstances that indicates that the testator intended to limit the power of the executors to borrow funds without a probate court's approval by incorporating the provisions of tenn code ann sec into her will decedent granted the executors of her estate broad powers including the power to borrow without the necessity of procuring judicial authorization therefor or approval thereof cleveland bank and trust co v olsen s w 2d tenn decedent's will did not require her executors to make a sec_6166 election decedent's will does not even mention sec_6166 the only mention of sec_6166 is in the buy-sell agreements the buy-sell agreements are not mentioned in decedent's will are not incorporated by reference into decedent's will and have little or no bearing on the testamentary intent expressed in the will decedent did not dictate the manner in which the obligations of her estate were to be satisfied apart from giving instructions on the order in which her assets were to be employed for that purpose the amendment to the class b buy-sell_agreement modified the company's obligation to purchase stock from a deceased shareholder's estate the company's obligation was not eliminated if shares of class b stock were pledged to secure a loan that was obtained to pay taxes the company was obligated to purchase sufficient shares of class b stock to permit timely repayment of the loan we find that the executors have used decedent's assets in the order she mandated property disclaimed by her surviving_spouse was sold and the proceeds applied within months of the date of her death to pay taxes and other obligations of decedent's_estate decedent's only other available assets were the class b stock and the class e stock decedent directed that class b stock be used first class b stock has been utilized to satisfy the estate's remaining obligations first by the pledging of this stock to obtain loans to provide funds for the payment of taxes and then by sale of the stock to the company in order to provide funds for the repayment of the loans if a sec_6166 election had been made in this case the executors would have needed to immediately raise dollar_figure for the nondeferable taxes and other debts and expenses after utilizing all available cash and disclaimed assets the executors would still have needed dollar_figure to pay these obligations and the only way to obtain funds would have been the immediate sale of class b stock a sale would have given rise to a capital_gain so additional stock would have had to be sold to provide for the payment of the income_tax as a result the executors determined they would be required to sell big_number shares of class b stock leaving only big_number shares of class b stock worth dollar_figure to offset the remaining estate_taxes of dollar_figure plus interest and estate income taxes the executors determined that a sale of such a large block of class b stock could jeopardize the estate's subsequent ability to meet its obligations at the time they made their decision the executors determined that it was preferable to preserve all of decedent's stock and to borrow funds at favorable interest rates in order to better ensure the estate's ability to pay its obligations the executors knew that the estate would have incurred substantial interest_expenses if it had made a sec_6166 election or if it had obtained loans to pay the estate's obligations in a line of cases going back to this court and its predecessor have recognized that the payment of interest on estate_tax or on money borrowed to pay estate_tax is deductible see 68_tc_74 57_tc_288 36_bta_698 see also estate of graegin v commissioner tcmemo_1988_477 estate of sturgis v commissioner tcmemo_1987_415 in estate of bahr v commissioner supra a court-reviewed opinion the estate incurred liability for interest incurred on deferred estate_tax which the estate deducted as an administration expense on the estate_tax_return the commissioner disallowed the deduction on the ground that interest on a tax was the same as the tax itself which was not deductible as an administration expense the court held that the interest_expenses claimed by the estate were deductible as an administration_expenses the court stated it is well settled that an estate may borrow money from a private lender to satisfy its federal estate_tax liability and deduct the interest incurred on the debt as an administration expense under sec_2053 id pincite decedent's_estate relies on estate of huntington v commissioner supra which involved the deductibility of discounts expenses and premiums related to the issuance and retirement of notes issued by a decedent's_estate in estate of huntington the estate was composed of assets that included closely_held_business interests and large parcels of real_estate a short time before the federal estate_tax_return was due the executors filed a petition with a california court for authority to issue unsecured 5-year 6-percent notes of the estate in the face_amount of dollar_figure and to sell these notes for a price of percent of their face value and further to redeem them prior to maturity pursuant to a schedule of premiums set forth in the petition we noted that the issuance of the notes avoided the necessity of sacrificing the assets of the estate by immediate or forced sale of the same or any part thereof and the expenditures properly incident thereto were clearly made for the purposes of preserving and preventing waste of the estate id pincite additionally the estate faced valuation disputes with the commissioner these claims and disputes showed that the estate could not have been closed and the loans were warranted we held that the discount and redemption premiums that were authorized by a california court constituted proper administration_expenses of the estate respondent distinguishes estate of huntington on the ground that the loans in that case were authorized by a local probate_court however sec_20_2053-1 estate_tax regs provides that a deduction of a reasonable expense of administration will not be denied because no court decree has been entered if the amount would be allowable under local law in this regard we note that the executor in cleveland bank and trust co v olsen s w 2d tenn did not seek prior court approval for the loans it obtained nonetheless the tennessee supreme court held that the interest charged was a proper administration expense where the testator had incorporated the provision of tenn code ann sec in his will respondent attempts to bring this case within the scope of 581_f2d_741 9th cir in hibernia bank within months after the decedent's death virtually all specific bequests and all federal and state_death_taxes had been paid the decedent's_estate was composed mainly of a large mansion and shares of hibernia bank stock hibernia bank served as the executor of the estate rather than distribute the remaining assets hibernia bank attempted to sell the mansion as an accommodation to the beneficiaries of the estate who preferred to receive distributions of cash instead of undivided interests in the property the estate was held open for an additional years until the mansion eventually was sold there were apparently no affairs to be wound up or reasons for the estate to remain open other than the sale of the mansion in the interim the executor bank spent approximately dollar_figure each year to maintain the mansion and borrowed a total of dollar_figure approximately percent of which was lent by hibernia bank rather than selling the publicly traded hibernia stock to raise the funds for this purpose in hibernia bank the court ruled that the interest on these loans did not represent expenses actually and necessarily incurred in the administration of the estate the personal representative could have distributed undivided interests in the mansion to the residuary beneficiaries of the estate rather then keeping the estate open until the mansion was sold the court determined that the estate administration had been prolonged not by liquidity problems or valuation disputes but by the sale of the mansion and thus had been unduly prolonged see sec_20_2053-3 estate_tax regs expenses of caring for and preserving property will not be allowed for a longer period than the executor is reasonably required to retain the property the facts in this case are distinguishable from those of hibernia bank in this case the most valuable estate assets were the shares of class b and class e stock in the company the company was neither able nor required to redeem enough of these shares to provide funds to pay all death taxes and all the estate's other actual or potential liabilities when due further the executors believed that the company stock was likely to increase in value accordingly borrowing funds rather than selling stock allowed decedent's_estate to more easily meet its burdens by taking advantage of the increasing value of the stock the company's shares of stock were less marketable than in hibernia bank as they were not publicly traded while it is true that the executors of decedent's_estate were also directors of the company this fact alone will not make the loans unauthorized as the executors have been shown to have acted in the best interest of decedent's_estate decedent's_estate further relies on 57_tc_288 in estate of todd the estate borrowed dollar_figure from a private source the estate consisted largely of illiquid assets if the loans had not been obtained the estate would have been required to sell its assets on unfavorable terms to raise funds for the payment of death taxes in estate of todd we held that the estate could deduct interest on the loans and noted that texas law specifically authorized an executor to borrow funds on behalf of an estate decedent's_estate also relies on revrul_84_75 1984_1_cb_193 to support its position that the interest_expenses incurred on the loans were actually and necessarily incurred administration_expenses that are deductible under sec_2053 in this ruling the estate consisted almost entirely of closely held stock but the executor did not make the election to defer taxes under sec_6166 instead the estate borrowed funds from a private source to pay the federal estate_tax obligations the ruling states that interest on the private loan was deductible because the loan was obtained to avoid a forced sale of assets this ruling although it lacks the force of precedent recognizes that there are circumstances in which an executor may reasonably choose to obtain a private loan on behalf of an estate even though the estate could qualify for sec_6166 deferral in estate of sturgis v commissioner tcmemo_1987_415 the personal_representatives of an estate obtained a dollar_figure loan from private sources to pay state and federal death and estate_taxes and interest approximately years later the personal_representatives had paid only dollar_figure towards the principal on the loan however the estate held assets with a market_value of dollar_figure the commissioner disallowed almost all of the interest_expenses claimed on the loan on the ground that the loan was not necessary for the administration of the estate we rejected the commissioner's argument and held that the interest_expenses were deductible we stated that although respondent has suggested the executors could have sold more land or timber and that no contingency reserve is appropriate we are not prepared to second guess the judgments of a fiduciary not shown to have acted other than in the best interests of the estate the fiduciaries to have been prudent indeed to have anticipated contingencies such as an increased estate_tax liability id moreover in estate of sturgis we determined that the value of the estate's real_property was understated by approximately dollar_figure million and noted that the personal_representatives turned out to be very prudent in retaining a contingency reserve in this case respondent initially sought to impose approximately dollar_figure million in additional gift and estate_taxes on decedent's_estate plus interest virtually all of which related to respondent's attempt to increase the value of the company stock respondent has conceded this issue we do not think that the loans in this case were unnecessary either when made or because the estate administration has been unduly prolonged especially in view of respondent's proposed assertion of increased deficiencies decedent incorporated the provisions of tenn code ann sec in her will thus giving her executors a wide range of powers including the power to obtain loans on behalf of the estate and to pledge assets to secure those loans there is nothing in the will to suggest decedent intended to restrict this specifically granted authority a testator's intent must be ascertained from that which he has written into the will and not from what some interested_party supposes that he intended to do davis v price s w 2d tenn the estate's interest_expenses are deductible as administration_expenses under sec_2053 ii respondent's alternative theory respondent alternatively argues that decedent's_estate is not entitled to a deduction under sec_2053 for interest_expense accruing on loans during the period in which a promissory note from the company on which the estate was payee produced interest_income exactly offsetting the provident loan interest_expense decedent's_estate sold a substantial block of class b stock to the company on date in exchange decedent's_estate received a cash payment and a promissory note the terms of which were identical to the terms of the promissory note which the estate had previously executed in favor of provident the company repaid its note to decedent's_estate on date at which time the estate also repaid the provident loan respondent asserts that the elimination of a claimed expense should also eliminate its deductibility citing 974_f2d_723 6th cir affg in part and revg in part tcmemo_1988_553 we disagree respondent contends that the interest incurred on the provident loan during the post mortem period in which the company paid the exact amount of interest on its notes to decedent's_estate had no negative impact on the net estate respondent quotes the following passage from estate of street to support her position 'to pay the interest on the deferred taxes out of income of the estate would neither increase nor decrease the principal of the estate as it was at the time of decedent's death ' id pincite quoting 89_tc_1193 the issue in estate of street was whether the marital_deduction has to be reduced by interest on deferred taxes and other administration_expenses that were paid out of the income generated by the marital share of the estate explaining the meaning of the estate of richardson decision the court_of_appeals in estate of street stated therefore estate of richardson stands only for the proposition that the payment from income of interest on inheritance and estate_taxes will not reduce the marital_deduction estate of street v commissioner supra pincite the court in estate of street further noted that its holding was mandated by and consistent with sec_2056 and sec_20_2056_b_-4 estate_tax regs we find that estate of street dealt solely with the calculation of the marital_deduction and is not relevant to the current matter respondent further relies on 856_f2d_1158 8th cir revg 88_tc_769 as additional support for her argument that the deduction for interest accruing from date to date should be disallowed the issue in estate of sachs was whether an estate was entitled to a deduction for certain income taxes paid as a result of a net_gift made by the decedent prior to his death the u s court_of_appeals for the eighth circuit had previously decided in another case that the payment of gift_taxes by the recipient of a gift results in income to the donor this holding was upheld by the u s supreme court and the sachs estate paid the income taxes that were owed as a result of this decision and also claimed these taxes as an administration expense the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 in certain circumstances granted relief from income_tax for donors of net_gifts made prior to a specified date as a result of this congressional action the sachs estate received a full refund of the taxes it had paid under these facts the court_of_appeals for the eighth circuit disallowed the claimed deduction for income_tax paid because the estate's obligation for such taxes had been eliminated and the estate had been made whole by receiving a full refund of those taxes unlike the income_tax in estate of sachs the interest_expenses paid_by the estate in this case have not been refunded forgiven or eliminated the interest_expenses were allowable under tennessee law and were paid out of the estate's assets we hold that the interest_expenses constitute a deductible administration expense under sec_2053 iii conclusion pursuant to sec_2053 and sec_20_2053-1 estate_tax regs an estate generally may deduct an administration expense that is allowable as a legitimate charge against the estate under the laws governing decedents' estates in the state of the probate proceeding in this case the estate in the course of its administration was obliged to incur interest_expenses whether the executors made a sec_6166 election or whether the executors decided to borrow funds from a third party to pay the estate's federal and state tax obligations decedent's_estate has met its burden of proving that the loans were necessary costs of administering the estate the company was not required to redeem enough of decedent's shares of class b stock to provide funds to pay all death taxes and all the estate's other actual or potential liabilities when due it is not our province and we are not prepared to second guess the business judgments of the executors for the executors have not been shown to have acted other than in the best interests of the estate we believe that the executors' decision not to make a sec_6166 election was prudent because among other reasons the estate benefited from increases in value to the company stock and consequently decedent's_estate was in a better situation to face contingencies such as an increased estate or gift_tax liability these loans allowed the estate to pay its federal estate obligation in full shortly after decedent's death decedent's_estate is entitled to a deduction for the interest_expenses incurred on these loans under sec_2053 we have considered all other arguments made by petitioners and respondent and find them to be either irrelevant or without merit based on the foregoing decision will be entered under rule
